DETAILED ACTION
Claims 26-43 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 26-43 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 26-43, Ye et al. (“A Combined Motion-Audio School Bullying Detection Algorithm”, International Journal of Pattern Recognition and Artificial Intelligence, June 2018, hereinafter Ye) in view of Brav et al. (US PGPUB 2016/0163168 A1, hereinafter Brav) represents the best art of record. However, Ye in view of Brav fails to encompass all of the limitations of independent claims 26, 39, and 41.
Specifically regarding claims 26, 39, and 43, Ye teaches a system for detection of bullying at a premises, the notification system comprising: a sensor installed at the premises and configured to sense sound (see section 2.2); a controller configured to detect potential bullying at a detection location at a detection time based on the sensed sound and the history data in consideration of the detection time 
Ye fails to teach a plurality of sensors installed at the premises; a memory configured to store a responsibility schedule of preassigned persons for each of the plurality of sensors and history data of the plurality of sensors; and a message server configured to send an alert to a preassigned person based on the responsibility schedule when the controller detects potential bullying at the detection location at the detection time and detects presence of a person at the detection location at the detection time, wherein the responsibility schedule is preset and assigns the preassigned person as responsible for the detection location at the detection time before the controller detects the potential bullying and the presence of the person at the detection location at the detection time.
Brav teaches a detection classification system and method for abnormal sounds (see Abstract) which includes an alert to a monitoring device regarding the detected sound based on the classification of the detected sound (see Abstract; see also [0003]).
However, Ye as modified by Brav fails to specifically teach a plurality of sensors installed at the premises; a memory configured to store a responsibility schedule of preassigned persons for each of the plurality of sensors and history data of the plurality of sensors; and a message server configured to send an alert to a preassigned person based on the responsibility schedule when the controller detects potential bullying at the detection location at the detection time and detects presence of a person at the detection location at the detection time, wherein the responsibility schedule is preset and assigns the preassigned person as responsible for the detection location at the detection time before the controller detects the potential bullying and the presence of the person at the detection location at the detection time.
claims 26, 39, and 43 and the examiner can find no teachings for a system, method, and non-transitory computer readable medium for the detection of potential bullying which includes a responsibility schedule of preassigned persons and wherein the system, method, and program sends an alert to a preassigned person based on the responsibility schedule, nor reasons within the cited prior art or on his own to combine the elements of these references other than the applicant's own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL T WOODWARD whose telephone number is (571)270-0704. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855